Citation Nr: 0841942	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1978.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In the veteran's substantive appeal, received in November 
2007, the veteran referenced a left ankle injury during his 
military service.  A statement, handwritten and signed by the 
veteran's representative in December 2007, indicates that any 
implied claim for a left ankle disorder is withdrawn.


FINDING OF FACT

Right and left ear hearing loss was demonstrated on 
examination for enlistment into service, and has not been 
shown by competent clinical evidence of record to have 
increased in service. 


CONCLUSION OF LAW

Pre-existing right and left ear hearing loss was not 
aggravated by, active service, and may not be presumed to 
have been so aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
veteran dated in August 2006 and February 2008.  The letters 
informed the veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The above letters 
also informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that a VA medical opinion has been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service.  See, e.g., Statement in Support of his claim, dated 
in July 2006.  The veteran has stated that because of his 
duties he was exposed to small arms (M60 and M16) and hand 
grenades.  The veteran also noted that he trained on 
explosives and continued arms fire and that he had ill-
fitting hearing protection.  He further noted additional duty 
work at a tank gunnery range in Germany.  See id.  

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in December 2006 reported pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Right
15
10
15
45
50
Left
10
15
60
60
75

The August 2006 VA examiner diagnosed the veteran with 
sensorineural hearing loss, bilaterally.  Based on the 
standard set forth in 38 C.F.R. § 3.385, the record 
establishes current bilateral hearing loss disability for VA 
purposes.  

The veteran underwent audiometric examination on examination 
for induction into service, in February 1975.  The reported 
findings were:


HERTZ

500
1000
2000
3000
4000
Right
15
20
20
XX
25
Left
15
20
20
XX
25

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right ear hearing threshold was shown to 
exceed 20 decibels at 4,000 Hertz, right ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  As the veteran's left ear 
hearing threshold was shown to exceed 20 decibels at 4,000 
Hertz, left ear hearing loss was also demonstrated on 
examination for induction into service, and the presumption 
of soundness on induction does not attach as to left ear 
hearing loss.  Id.  

The law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2008) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's DD Form 214 
establishes that the veteran had a military occupational 
specialty (MOS) of Armor Reconnaissance Specialist.  The DD 
Form 214 also reflects that the veteran received the rifle 
M16 expert qualification badge, hand grenade expert 
qualification badge, and the MG M60 qualification badge.  As 
previously noted, the veteran has stated that he was exposed 
to loud noise in service due to, among other things, 
artillery and explosions.  The Board finds the veteran's is 
competent to report exposure to loud noise in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that the veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events).  In 
light of the veteran's MOS and his competent statements 
regarding exposure to loud noises in service, acoustic trauma 
due to noise exposure in service is conceded as such is 
consistent with the circumstances of the veteran's service.  
38 U.S.C.A. § 1154(a).  However, the veteran's service 
treatment records are entirely negative for any complaint, 
treatment, or diagnosis of hearing loss.  The veteran did not 
report any complaints referable to his ears in the manner now 
alleged (i.e., hearing loss), to include upon separation 
examination.



An in-service audiogram, dated in May 1977, revealed the 
following:  


HERTZ

500
1000
2000
3000
4000
Right
20
15
5
5
10
Left
20
15
5
20
15

The Board notes that the record contains other in-service 
audiograms, but such have not been interpreted from their 
graphic format.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (noting that the Board may not interpret graphical 
representations of audiometric data).

Like the May 1977 audiogram, the veteran's separation 
examination report, dated in March 1978, shows that he 
underwent audiometric hearing evaluation at that time and had 
normal right and left ear hearing.  The reported findings 
were:


HERTZ

500
1000
2000
3000
4000
Right
10
10
15
10
15
Left
20
15
10
10
10

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing at his discharge 
from service, then he would have at least mentioned this 
during this examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . .  .").

The Board also notes that the veteran's first post-service 
complaints related to his hearing loss came in conjunction 
with his claim for veteran benefits, which was received in 
2006.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The veteran, in a statement 
dated in August 2006, noted his hearing was only becoming an 
issue now as his health continued to deteriorate.  He also 
noted in this statement that he had no medical records 
regarding his hearing loss.  Thus, at the earliest, several 
decades have elapsed since the veteran was discharged from 
active service before the first pertinent medical complaint 
or finding.  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the December 2006 VA audiologic examination, the veteran has 
sufficient bilateral hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual hearing loss disability for VA purposes, there is no 
persuasive medical nexus evidence of record indicating or 
otherwise suggesting that his bilateral hearing loss was 
aggravated during his military service.  See 38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 
3.385.  Significantly, the VA examiner (an audiologist) who 
performed the December 2006 audiological evaluation has not 
associated the veteran's bilateral hearing loss with his 
history of noise exposure while in the military, to include 
pre-existing hearing loss.  Rather, the December 2006 VA 
examiner, after an audiometric evaluation and a review of the 
veteran's claims file, to include his DD Form 214, opined 
that it was "not as likely as not" that the disability at 
issue was related to service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  In support 
of the above opinion the examiner noted that the separation 
audiometric evaluation showed normal hearing sensitivity by 
VA standards.  Moreover, there is no competent clinical 
evidence of record, VA or private, indicating that the 
veteran's bilateral hearing loss was a related to or 
aggravated by service.  

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was many years after 
service, to include on VA examination in December 2006.  As 
such, the Board finds that presumptive service connection is 
not warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine whether his 
pre-existing right and left ear hearing loss was chronically 
aggravated in service.  See Espiritu, 2 Vet. App. at 494-95; 
see also Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  In view 
of the foregoing, the Board finds that the preponderance of 
the evidence is against his claim and the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


